     Case 5:19-cv-00746-KS Document 25 Filed 06/02/20 Page 1 of 1 Page ID #:764




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     AARON MARINE,                     )        NO. EDCV 19-746-KS
11                                     )
                     Plaintiff,
12                                     )
              v.                       )        ORDER AWARDING EQUAL ACCESS TO
13                                     )        JUSTICE ACT ATTORNEY FEES AND
14   ANDREW M. SAUL, Commissioner of )          EXPENSES PURSUANT TO 28 U.S.C.
     Social Security                   )        § 2412(d)
15                                     )
                     Defendant.
16                                     )
     _________________________________
17
18         Based upon the parties’ Stipulation for Award and Payment of Attorney Fees
19   (“Stipulation”), which was filed on June 1, 2020, IT IS ORDERED that fees in the amount of
20   $6,225.90 as authorized by 28 U.S.C. § 2412(d), shall be awarded, subject to terms of the
21   Stipulation.
22
23   DATED: June 2, 2020
24
25
                                                     ____________________________________
26
                                                             KAREN L. STEVENSON
27                                                   UNITED STATES MAGISTRATE JUDGE
28

                                                 1
